Title: From John Adams to Samuel B. Malcom, 31 October 1797
From: Adams, John
To: Malcom, Samuel B.



Dear Sir
East Chester October 31st 1797

I must beg the favour of you to inform Mr Butman, that it is my Intention to get my Horses and Carriages over the North River to Pawlus hook on Monday Afternoon to cross myself with my Family on Tuesday and to Sett off about three OClock for Elizabeth Town where We shall put up for Tuesday night—So much to be communicated to Mr Butman—
To yourself I wish to say that I hope for your Company to  accompany Us to Philadelphia. To lodge with Us at Elizabeth Town on Tuesday night, and go with me in my Carriage on Wednesday morning to New Brunswick, where We shall dine, The Ladies will follow Us after dinner on Wednesday, put up with Us at Brunswick for the night, and set off with us on Thursday morning for Philadelphia. This however need not be Communicated, I am your Friend

John Adams—